Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tatsuya Sawada on April 16, 2021. 
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) An ink dispersion composition comprising: (A) a dye and/or a pigment; (B) a styrene-(meth)acrylic copolymer; (C) a compound in an amount of more than 0.18 mass%; and (F) a defoamer, wherein the defoamer is 2,4,7,9-tetramethyl-5-decyne-4,7-diol, the compound (C) being represented by formula (1):
  
    PNG
    media_image1.png
    120
    277
    media_image1.png
    Greyscale
                (1)
where t represents 1 to 5.

Written descriptive support for this amendment is found at Page 18, Paragraph [0047], of the specification as originally filed.

Non-elected Claim 13 is cancelled as follows:
13.	(Cancelled).

3.	These claims are renumbered as follows:
Claims 1-12 remain as “Claims 1-12”.
Claim 16 becomes Claim 13, which depends on Claim 1; reads as “The ink dispersion composition according to claim 1”.
Claim 19 becomes Claim 14, which depends on Claim 1; reads as “A water-based ink comprising the ink dispersion composition as recited in claim 1.”
Claim 20 becomes Claim 15, which depends on Claim 14; reads as “The water-based ink according to claim 14”. 

Reasons for Allowance
4.	 The 112(a) rejection set forth in Paragraph 6 of the previous Office action mailed 11/03/2020 is no longer applicable and thus, withdrawn, because the applicants amended Claim 1 to delete the previously recited limitation “alkali metal neutralized substance”.
	See Claim Amendment filed 02/22/2021.
5.	The present claims are allowable over the prior art references of record, namely, Oura et al. (WO 2014/129322; utilizing US 2015/0116418 as its English Equivalent) and Kido et al. (US 2012/0220703).

	For the same reasons set forth above, the obviousness double patenting rejection based on the claims of U.S. Application No. 16/646,570 (corresponding to US PG PUB 2020/0270474) in view of Kido et al. set forth in Paragraph 7 of the previous Office action mailed 11/03/2020 is also withdrawn because none of the claims of the co-pending application alone or in combination with Kido et al. would have suggested the presently claimed specific ink dispersion composition. 
Accordingly, claims 1-12, 16, and 19-20 are deemed allowable over the prior art references of record.

Correspondence
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764